DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant now claims two upper and two lower cavities in claim 1.   Support for this limitation can be found in Fig. 39.  As such, claims 1, 2, 6, 7, 9, and 11 receive an effective filing date of 12/20/18 because Fig. 39 is only shown in this child app. 
The effective filing dates of claims 12, 13, 17, and 18 are now moot because the claims have been withdrawn via election by original presentation (see below).


Election/Restrictions
Newly submitted claim 12 is directed to an species that is independent or distinct from the invention originally claimed for the following reasons: originally filed claim 15 (which depended from claim 14, 13, and ultimately 12) called for “comprising a lower heel deep face cavity, a lower toe deep face cavity, a upper heel shallow cavity, and an upper toe shallow cavity” (emphasis added; comprising being open ended).  Thus, claim 15 originally required at least four (4) cavities (emphasis added).  Applicant now amends claim 12 to “consisting of a lower deep face cavity, an upper heel shallow cavity, and an upper toe shallow cavity”.  The “consist” language is closed ended and thus the claim limits the number of cavities to only three at least four (4) cavities (emphasis added).  Applicant now amends claim 17 to “consisting of a lower heel portion cavity, a lower toe portion cavity, and an upper portion cavity”.  The “consist” language is closed ended and thus the claim limits the number of cavities to only three (3) (emphasis added).  This is a different species than was previously elected by original presentation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12, 13, 17, and 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tassistro et al. (herein “Tassistro”; US Pub. No. 2017/0065858 A1; as cited in applicant’s IDS) in view of Roach et al. (herein “Roach”; US Pub. No. 2014/0038737 A1; as cited in applicant’s IDS).
Regarding claim 1, Tassistro discloses a forged golf club head (par. [0118] and Fig. 26) comprising: a body portion made out of a first material (pars. [0084] and [0097]; noting the face and body can be made from the same material) and including a plurality of face cavities (Fig. 26, items 2616), the face cavities consisting of a lower heel deep face cavity (Fig. 26, item 2616 in the lower heel), a lower toe deep face cavity (Fig. 26 in the lower toe), an upper heel shallow face cavity (Fig. 26, item 2616 in the upper surface);  at least one high density weight adjustment portion made out of second material adapted to engage and fill at least the lower heel deep face cavity (par. [0119]; noting a heavy density material for insert 2615 on the bottom toe side cavity; noting “at least one” makes obvious just one is required); at least one lightweight weight adjustment portion made out of a third material adapted to engage and fill the upper toe shallow face cavity (par. [0119]; noting a lightweight material for insert 2614  and a striking face insert made out of the first material adapted to cover a frontal portion of the body portion (par. [0097]; noting the striking face and body may be made of the same material), wherein each of the plurality of face cavities have an opening towards a frontal portion of the golf club head such that the striking face insert completely covers each of the plurality of face cavities (Fig. 26 and par. [0097]), wherein none of the at least one lightweight weight adjustment portions are placed more toe-ward than any of the at least one high density weight adjustment portions (Fig. 26; noting they appear to end at the approximately the same toe location and also see par. [0119] noting it would be obvious that having a high density weight slightly more toward the toe would increase MOI; see also Roach: Fig. 6; evidencing that is obvious that the lower cavities can be placed more toe-ward than the upper cavities).  It is noted that Tassistro does not specifically disclose that the plurality face cavities consist of an upper toe shallow face cavity, wherein the upper heel shallow face cavity and the upper toe shallow face cavity each having have a depth that is less than a depth of the at least one lower heel deep face cavity and the lower toe deep face cavity, at least one high density for the upper toe shallow face cavity, and at least one lightweight weight adjustment for the lower heel deep face cavity. However, Tassistro appears to show an upper shallow cavity that appears to have a depth less than the two lower deep face cavities (Fig. 26).  In addition, Roach discloses an upper toe face cavity (Fig. 6, item 153).  In addition, regarding the exact depth of each cavity and the type of material used within it, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that the cavity depth and the type of material used in the cavity are result-
Regarding claim 2, the combined Tassistro and Roach disclose that neither the upper heel shallow face cavity nor the upper toe shallow face cavity is located lower on the face than the lower heel deep face cavity or the lower toe deep face cavity (Roach: Fig. 6; noting it is obvious based on Tassistro and In re Aller, that the top two cavities 153 and 153 may be shallow ones).
Regarding claim 6, the combined Tassistro and Roach disclose that a density of the second material is greater than a density of the first material, and wherein the density of the first material is greater than a density of the third material (Tassistro: par. [0084]).
Regarding claim 7, the combined Tassistro and Roach disclose that the at least one lightweight weight adjustment portion further comprises a plurality of two or more cutouts; and either a rear surface of the striking face insert, a frontal surface of the upper heel shallow face cavity, or a frontal surface of upper toe shallow face cavity further comprises a plurality of posts; the plurality of posts adapted to engage the plurality of two or more cutouts (Tassistro: Figs. 26 and pars. [0120]-[0124]; making obvious the limitation).
Regarding claim 9, the combined Tassistro and Roach disclose that only the frontal surface of the upper heel shallow cavity or the frontal surface of the upper toe face cavity further comprises the plurality of posts (Tassistro: par. [0121]; noting use on the upper shallow cavity making this obvious).
Regarding claim 11, the combined Tassistro and Roach disclose that the plurality of two or more cutouts are evenly distributed across an entirety of the at least one lightweight weight adjustment portion (Tassistro: Fig. 26 and [0110]).


Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not generally persuasive.
112(a)
The rejection under 112(a) is moot.   Claim 17 has been withdrawn above.  

103
Applicant essentially argues that the number of cavities and the material used in them is “critical” because it directly controls CG locations.  However, this is the exact same rationale for the depth of the cavity and the fill material (pars. [0059], [0067] and [0074]).  Furthermore, In re Aller is under MPEP 2144.05, and not section MPEP 2144.04 (noting MPEP 2144.04 states that “If applicant has demonstrated criticality of a specific limitation, it would not be appropriate to rely solely on case law”).  As such, it would appear that In re Aller can be applied even if applicant has demonstrated criticality.    
With regards to claims 12, 13, 17, and 18, they have been withdrawn via election by original presentation.  As such, discussion of these claims is moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/24/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711